DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (orthopedic fixation device, anchor and sleeve) in the reply filed on October 26, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Warren et al. (US 2005/0033289; “Warren”).
Claim 1, Warren discloses an orthopedic fixation device (Figs. 17A-31D) comprising: an elongate body (Fig. 29A; the main shank of the screw) having a proximal end (head end of the screw) and a distal end (threaded end); a distal anchor (distal threaded portion) on the distal end (Fig. 29A); a proximal anchor (head 708) on the proximal end (Fig. 29A); and a sleeve (704) covering at least a portion of the fixation device (Fig. 29A), the sleeve comprises a material configured to promote fusion within a joint or fracture (Fig. 19; paragraphs [0063], [0116], [0148], and [0180]).
Claim 2, Warren discloses the orthopedic fixation device of claim 1, wherein the sleeve is made substantially of bone allograft (paragraph [0213]).
Claim 3, Warren discloses the orthopedic fixation device of claim 1, wherein the sleeve comprises a longitudinal slit (Fig. 20; anchor 400 can be used on the other embodiments and there are longitudinal slits 416) capable of allowing the sleeve to expand and fit around the fixation device (Figs. 20-23; paragraphs [0151]-[0159]).
Claim 5, Warren discloses the orthopedic fixation device of claim 1, wherein the proximal anchor is moveably carried on the elongate body (Figs. 29A-29D), the proximal anchor comprising at least one complementary retention structure (Fig. 29D; same exact structure in Applicant’s Fig. 2D that shows the retention structure) configured for permitting proximal movement of the elongate body with respect to the proximal anchor but resisting distal movement of the elongate body with respect to the proximal anchor (Fig. 29D; paragraphs [0166]-[0182]).
Claim 6, Warren discloses the orthopedic fixation device of claim 1, wherein the distal anchor comprises a helical flange (Fig. 29A, 272’).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren et al. (US 2005/0033289; “Warren”), in view of Little (US 2004/0157798).
Claim 4, Warren discloses the orthopedic fixation device of claim 1.
However, Warren does not disclose wherein the sleeve comprises a biocompatible sponge sheet that is wrapped around the fixation device.
Little discloses an allograft biocompatible sponges and sheets in bone fusion (paragraphs [0004], [0005], and [0103]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sleeve of Warren a biocompatible sponge sheet, as taught by Little, since forming the bone graft as a sponge and sheet is a well-known structure the bone graft can be formed as (paragraph [0103]), also it is well-known in the art that having a porous structure helps to allow native bone ingrowth in the pores to create a strong connection between the implant and the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775